Citation Nr: 0837930	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg and thigh 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1998 to February 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claim.


FINDING OF FACT

A current right leg and thigh disorder was not incurred in, 
or aggravated by, service.


CONCLUSION OF LAW

The criteria to establish service connection for a right leg 
and thigh disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in September 2004 the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  As will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any of the asserted disorders to 
the veteran's active service.  The veteran was provided with 
a VA pre-separation examination in February 2004.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran asserts that he has a chronic right leg and thigh 
disorder manifested by pain and swelling, which was first 
manifested during his period of active service, and which has 
continued since then.  

A review of the veteran veteran's service medical records 
reveals that in November 2000, he reported pain to the right 
leg.  He described that while doing stretches prior to 
lifting weights, he heard a popping sensation to the back of 
the right leg.  The assessment was muscle strain versus mild 
muscle tear of the right leg.

From February 2001 to March 2001, he was treated numerous 
times for described similar symptoms manifested by pain, 
tightness, and occasional numbness to the right buttock with 
prolonged sitting.  The assessments included right thigh 
strain; slight loss of tone to the right hamstring, presently 
without discoloration or deformity; and right hamstring 
biceps femoris strain or tear.

Private medical records from J. J. P., D.O., dated in March 
2001, show that the veteran was diagnosed with right lower 
extremity atrophy.  A magnetic resonance imaging (MRI) study 
was recommended, and he was prescribed medication.

A VA pre-separation examination report dated in February 2004 
shows that the veteran, in pertinent part, provided a history 
as that set forth above.  The diagnosis was history of old 
right hamstring injury with no residual.

In his notice of disagreement dated June 2004, the veteran 
indicated that he had been having continued symptoms 
associated with his right thigh and leg as he had been having 
during his period of active service.  In support of his 
claim, he submitted undated color photographs of his right 
leg demonstrating apparent swelling and discoloration.  

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right leg and thigh disorder, as it is not shown that his he 
has a current right leg and thigh disorder that is 
etiologically related to his period of active service.

While the veteran's service medical records do show that he 
was treated from November 2000 to March 2001 for symptoms 
associated with a right leg and thigh disorder, his February 
2004 VA pre-separation examination report shows only a 
history of old right hamstring injury with no residual.  This 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  This report is 
entirely negative for any residual disability and weighs 
heavily against the claim.

Thereafter, there is no competent medical evidence of record 
that the veteran has a current right leg and thigh disorder 
that is etiologically related to his period of active 
service.  As there is no competent medical evidence of a 
current right leg and thigh disability, there can be no nexus 
between a current disability and the veteran's period of 
active service.  In the absence of competent medical evidence 
linking any current right leg and thigh disability to 
service, service connection must be denied.   See Hickson, 12 
Vet. App. at 253; see also Pond, 12 Vet. App. at 346.

The Board recognizes the veteran's contention that he has a 
current right leg and thigh disorder that is related to his 
period of active service.  However, his statements are 
without significant probative value in regard to the issue at 
hand, as he has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, the veteran's personal belief that he 
has a current right leg and thigh disorder that is related to 
service cannot serve to prove that he has a current 
disability which had its onset during active service or is 
related to any in-service disease or injury.

The Board has considered the undated color photographs 
submitted by the veteran suggesting that his right leg is 
manifested by swelling and discoloration.  As the photographs 
are undated, they cannot be used to establish the 
manifestation of a current disability as it is not apparent 
whether they were taken between November 2000 and March 2001, 
or sometime thereafter.  For the Board to conclude that the 
veteran has a current right leg and thigh disorder that was 
incurred as a result of his period of active service based 
upon these photographs would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  The evidence does not show that the veteran has 
a current right leg and thigh disorder that was incurred in 
or aggravated by service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a right leg and thigh disorder is 
denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


